Citation Nr: 0013126	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  96-36 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to re-
open a claim for service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to May 
1944.  This case comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York. 


FINDINGS OF FACT

1.  Service connection for sinusitis was last denied in a 
November 1965 rating decision.  The veteran did not appeal.

2.  The evidence submitted in support of the petition to 
reopen the claim is cumulative.


CONCLUSION OF LAW

The November 1965 decision denying service connection for 
sinusitis is final.  New and material evidence sufficient to 
reopen the claim has not been received.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.156, 20.302(a), 20.1103 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In April 1946, service connection for sinusitis was denied.  
In November 1965 service connection for a nasal condition 
(sinusitis) was denied.  That decision was confirmed in a 
subsequent November 1965 determination.  The veteran was 
informed of the decisions and of his right to appeal.  The 
veteran did not appeal and the decisions became final.  At 
the time of the decisions, the record included the veteran's 
claim, the service medical records, lay, private and VA 
medical records dated in the 1960's.  In essence, there was 
evidence of inservice sinusitis and post service sinusitis.  
However, there was an absence of competent evidence 
attributing the post service diagnosis to service.

When a claim is denied by the RO, and the claimant fails to 
timely appeal by filing an NOD within the one-year period 
following the decision as prescribed in 38 U.S.C. § 
7105(b)(1), that decision becomes final and the claim may not 
"thereafter be reopened or allowed, except as may otherwise 
be provided by regulations not inconsistent with" title 38 of 
the United States Code. 38 U.S.C. § 7105(c); see also Person 
v. Brown, 5 Vet. App. 449, 450 (1993) (failure to appeal an 
RO decision within the one-year period renders the decision 
final).

The exception to these rules states that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C. § 5108; see also 38 U.S.C. § 7104(b); Spencer v. 
Brown, 4 Vet. App. 283, 286-87 (1993), aff'd, 17 F.3d 368 
(Fed. Cir. 1994); Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991); see generally Suttmann v. Brown, 5 Vet. App. 127, 
135-36 (1993) (applying § 5108 provisions for reopening final 
claims to RO decisions rendered final by operation of § 
7105(c)).  The U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has specifically held that the Board may 
not consider a previously and finally disallowed claim unless 
new and material evidence is presented, and that before the 
Board may reopen such a claim, it must so find.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  "Moreover, once 
the Board finds that no such evidence has been offered, that 
is where the analysis must end."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1999).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

Therefore, the Board must determine if new and material 
evidence has been submitted since the 1965 rating decision.

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(citing Elkins v. West, 12 Vet. App. 209 (1999) (en banc)); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
First, VA must determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108 (West 1991).  Second, if new and material evidence has 
been presented, immediately upon reopening the claim, VA must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, VA may then proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.

Since the 1965 decision, the veteran has petitioned to reopen 
the claim.  The veteran has submitted copies of service 
medical records.  These records are duplicative.  He has 
submitted copies of recent treatment records reflecting that 
he has been treated for sinusitis.  However, at the time of 
the 1965 determination, there was a medical statement from 
Dr. Werner reflecting that he had pan nasal sinusitis.  
Evidence that confirms a previously established fact is 
cumulative.  Henderson v. Brown, 6 Vet. App. 45, 48. (1993).

The veteran has also presented testimony.  However, his 
testimony is duplicative of his prior claim.  Therefore, it 
is not new and material.  To the extent that he attempts to 
relate the post service diagnosis to the inservice 
manifestations, his statements, even if sworn, are not 
competent.  The veteran is a layman and is not qualified to 
enter an opinion regarding medical causation.  If lay 
assertions of medical causation will not suffice initially to 
establish a plausible, well-grounded claim, it necessarily 
follows that such assertions cannot serve as the predicate to 
reopen a claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 
5 Vet. App. 211, 214 (1993).

At the time of the last denial, there was a defect in the 
evidentiary record.  There was an absence of competent 
evidence relating the post service diagnosis to service.  
Since that determination, the veteran has not cured that 
defect and the evidence submitted in support of the petition 
to reopen is not new and material.  This defect was 
recognized by the Board Member during the hearing and the 
submission of additional evidence was suggested.  The actions 
of the Board Member satisfies any duty owed under 38 C.F.R. 
§ 3.103 (1999).  No additional records were submitted.  We 
are left with the conclusion that new and material evidence 
has not been submitted and the claim is not reopened.

Finally, because the Board will not reach the merits of the 
appellant's claims, the Board need not address the 
appellant's argument as to the application of the benefit-of-
the-doubt rule.  See Martinez v. Brown, 6 Vet. App. 462, 464 
(1994) in the context of a well-grounded claim the benefit-
of-the-doubt doctrine applies to the adjudication of the 
merits of a claim; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

The petition to reopen a claim for service connection for 
sinusitis is denied.




		
	H.N. SCHWARTZ
	Member, Board of Veterans' Appeals

	
	



 

